Opinion by
Mr. Justice Moschzisker,
The Lehigh University was incorporated by the Act of February 9,1866, P. L. 23, which first recites, “Whereas, Asa Packer,......has donated the sum of $500,000 . .•____and has also given fifty acres of land,” and concludes with the provision that, “The donation of the founder of the Lehigh University, including the plots of ground mentioned, so long as the same are held, or used, for the purposes of the institution, shall be free and exempt from taxation.”
Asa Packer died May 17, 1879, leaving a will wherein he devised a large portion of his estate, consisting mostly of personal property, to the Lehigh University; this provision was subject to certain life-interests, which have since terminated. Upon the adjudication of an account filed by the trustees under the Packer will, after the death of the last life-tenant, the question arose as to whether or not the awards to the university should be charged with collateral inheritance tax. The auditing judge took the view that the Act of 1866, supra, exempted the bequest in question; but the Orphans’ Court in banc decided the act had no such application, and de*135termined that the Commonwealth was entitled to the tax. The university has appealed.
We agree with the learned court below that, “It is manifest the exemption clause relates to the gifts specifled in the preamble.” In passing upon this branch of the case, the court states: “......‘Has donated’are the words, meaning something accomplished, and not something to be done; and this view is enforced by the further expression ‘including the plots of ground mentioned.’ Whether or not further gifts were in contemplation is a matter of no moment, so far as the construction of this act is concerned. The language used, which must be strictly interpreted, as must all grants in derogation of one of the highest prerogatives of the State— taxation — applies in terms to the then existing conditions only. If it be urged that the donation of $500,000 is singular, and the exemption plural, ‘donations,’ the obvious answer is that ‘50 acres’ is descriptive of but one thing, while the exoneration is of the ‘plots of ground,’ which is equally plural. But ‘plots of ground mentioned’ defines the meaning, and the expression ‘donations of the founder......including the plots of ground,’ would seem to imply that in the legislative mind ‘donations’ was intended to cover the money and the land, but that in order to prevent misapprehension, it was stated that in ‘donations’ was to be included the land mentioned......” Since we agree with this reasoning, and concur in the conclusion that the exemption of donations contained in the charter of the university cannot be construed to apply to the bequests under the Packer will, further discussion seems unnecessary; but there is much force in the additional position taken by the court below, that the act does not contemplate or have reference to “taxation” of the peculiar character of the collateral inheritance tax. (Upon this general subject see, Strode v. Commonwealth, 52 Pa. 181; Finnens’ Est., 196 Pa. 72; also Wagner’s Free Institute, *136116 Pa. 555, and Wagner Free Institute v. Philadelphia, 132 Pa. 612).
The assignments of error are overruled and the decree is affirmed; the costs to he paid by appellants and others as ordered by the court below when this record is returned to it.